DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/18/2022.  As directed by the amendment: claims 1, 9, 10 and 15 have been amended, new claim 20 has been added, and claims 18 and 19 remain withdrawn as being drawn to a nonelected invention. Thus, claims 1-17 and 20 are presently examined in the current Office Action.
The amendments to the drawings and specification, filed 08/18/2022, are accepted and overcome the previous objections. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the medical device comprising an undulating frame including first and second peaks, oriented towards first and second ends of the device, respectively, wherein the first series of peaks defines a first average apex angle and the second series of peaks defines a second average apex angle that is less than the first average apex angle; and each of the first series of peaks is circumferentially canted at a first cant angle in the expanded configuration and in the collapsed configuration, the first cant angle having a nonzero value (claim 1) and the medical device as described in claim 1, i.e. with the second average apex angle being less than the first average apex angle and the first series of peaks being circumferentially canted in the expanded and collapsed configurations, and further having the first series of peaks being angled radially outward relative to the central longitudinal axis at a first splay angle (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, which sets forth the parameter of the medical device comprising second series of peaks defines a second average apex angle that is less than the first average apex angle of the first series of peaks, and further that each of the first series of peaks is circumferentially canted at a first cant angle in the expanded configuration and in the collapsed configuration; however, this parameter was never set forth in the originally filed disclosure.  Specifically, the originally filed disclosure never mentions, suggests and/or illustrates a medical device having an undulating frame element wherein the second average apex angle is less than the first average apex angle and also having each of the first series of peaks being circumferentially canted at a first, nonzero, cant angle.
Regarding claim 2, which depends from claim 1, and further sets forth the parameter of the first series of peaks being angled radially outward relative to the central longitudinal axis at a first splay angle; however, this parameter was never set forth in the originally filed disclosure.  Specifically, the originally filed disclosure never mentions, suggests and/or illustrates a medical device comprising all the parameters set forth in claim 1, i.e. having an undulating frame element wherein the second average apex angle is less than the first average apex angle and each of the first series of peaks being circumferentially canted at a first, nonzero, cant angle, and further also having the first series of peaks being angled radially outward relative to the central longitudinal axis at a first splay angle.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 15, which set for the parameter of “each of the first series of peaks is circumferentially canted at a first cant angle when the medical device is in the expanded configuration and in the collapsed configuration”, on the last 3-4 lines of each claim; however, this parameter is found to be confusing since it is not clear if the first cant angle, i.e. the value of said angle, is the same for both the expanded and collapsed configurations.  By setting forth only one term/limitation of “a first cant angle” in “the expanded configuration and in the collapsed configuration”, one having ordinary skill in the art would be led to believe that the valve of the first cant angle would be the same for both the expanded and collapsed configurations; however, certain dependent claims, such as claims 14 and 20, would lead one having ordinary skill in the art to believe that the valve of the first cant angle is not necessarily the same/is different for the expanded configuration and the collapsed configuration.  Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claims indefinite.    
Regarding claim 13, which sets forth the limitation of “the first series of peaks overlap with the second series of peaks when the frame is in the collapsed configuration”; however, this parameter is found to be confusing. According to independent claim 9, from which claim 13 depends, the medical device has a first and second ends with a lumen extending between the first and second ends, and includes an undulating frame element which has a first series of peaks oriented toward the first end and a second series of peaks oriented towards the second end; thus, it is confusing how, in a collapsed configuration, the first series of peaks overlap with the second series of peaks. The straight struts, which connect the first and second peaks would need to bend or fold in order for this configuration to be met, however this is never mentioned; and the originally filed specification does not explain or detail how exactly the first series of peaks would overlap with the second series of peaks when the frame is in the collapsed configuration. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US Patent No. 6,042,605), hereinafter Martin.
Regarding claims 9 and 10, Martin discloses a medical device (2), illustrated in Figures 1A-10, having expanded and collapsed configurations (Column 5, Line 27), comprising a frame (6) having a central longitudinal axis, a circumferential direction that is transverse to the central longitudinal axis, a first end, a second end, a lumen extending between the first end and the second end, and a length, the frame including an undulating frame element (12) along its length, the undulating frame element including a first series of peaks (16F) oriented toward the first end and a second series of peaks (16S) oriented toward the second end, illustrated in Figures 1A-2 and modified figure 2, below, wherein each of the first series of peaks (16F) and second series of peaks (16S) are circumferentially canted at first and second cant angles, respectively, in the expanded configuration and in the collapsed configuration, the first and second cant angles having a nonzero value, illustrated in Figures 4, 5, 9 and 10 (Column 5, Lines 40-43, 58-61; Column 7, Lines 30-36 & Column 13, Lines 35-37 – to clarify, it is stated that the linking member 20 is interwoven/interlaced between the apices 16F/16S, and the coupling member 8 may also be interwoven/interlaced between legs 22a/22b of the undulating frame element; thus, first and second cant angles are formed based on the interwoven/interlaced configuration; furthermore, it is stated that the linking member has a diameter of about 0.006 inches, therefore, even in a tight compressed configuration, the apices 16F/16S would have nonzero cant angles due to the interwoven/interlaced configuration, in addition to the spacing provided/added by the interwoven/interlaced configuration of the coupling member, as can be seen, for example, in Figures 2, 4, 5, 9 and 10).

    PNG
    media_image1.png
    499
    589
    media_image1.png
    Greyscale

Regarding claim 12, Martin discloses the medical device of claim 9, wherein the frame includes a first circumferential row (1R) defining the first and second series of peaks (16F & 16S, respectively) and a second circumferential row (2R) including a first series of peaks and a second series of peaks (SR16F & SR16S, respectively), wherein the first series of peaks (16F) of the first row (1R) are non-overlapping with the second series of peaks (SR16S) of the second row (2R) when the frame is in the expanded configuration, illustrated in Figures 1A-2 and modified figure 2, above; and the first series of peaks (16F) of the first row (1R) overlap with the second series of peaks (SR16S) of the second row (2R) when the frame is in the collapsed configuration, illustrated in Figures 4, 5 and modified figure 5, below (Column 4, Lines 38-41).

    PNG
    media_image2.png
    281
    838
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Roeder et al. (US PG Pub. 2009/0306763), hereinafter Roeder.
Regarding claim 1, Martin discloses a medical device (2), illustrated in Figures 1A-10, having expanded and collapsed configurations (Column 5, Line 27), comprising a frame (6) having a central longitudinal axis extending in the longitudinal direction, a first end, a second end, a lumen extending between the first end and the second end, and a length, the frame including an undulating frame element (12) along its length, the undulating frame element including a first series of peaks (16F) oriented toward the first end and a second series of peaks (16S) oriented toward the second end, wherein the first series of peaks (16F) defines a first average apex angle and the second series of peaks (16S) defines a second average apex angle, illustrated in Figures 1A-2 and modified figure 2, above, wherein each of the first series of peaks (16F) is circumferentially canted at a first cant angle in the expanded configuration and in the collapsed configuration, the first cant angle having a nonzero value, illustrated in Figures 4, 5, 9 and 10 (Column 5, Lines 40-43, 58-61; Column 7, Lines 30-36 & Column 13, Lines 35-37 – to clarify, it is stated that the linking member 20 is interwoven/interlaced between the apices 16, and the coupling member 8 may also be interwoven/interlaced between legs 22a/22b of the undulating frame element; thus, a first cant angle is formed based on the interwoven/interlaced configuration; furthermore, it is stated that the linking member has a diameter of about 0.006 inches, therefore, even in a tight compressed configuration, the apices 16 would have a nonzero cant angle due to the interwoven/interlaced configuration, in addition to the spacing provided/added by the interwoven/interlaced configuration of the coupling member, as can be seen, for example, in Figures 2, 4, 5, 9 and 10); but does not teach the second average apex angle is less than the first average apex angle.
	However, Roeder teaches a medical device (500), in the same field of endeavor, having expanded and collapsed configurations and comprising a frame including an undulating frame element (400), along its length, and including a first series of peaks (402) oriented toward a first end of the frame and a second series of peaks (404) oriented toward a second end of the frame, wherein the first series of peaks (402) defines a first average apex angle and the second series of peaks (404) defines a second average apex angle that is less than the first average apex angle, illustrated in Figures 11-15 ([0033]; [0035]; [0044] & [0046], Lines 1-4); the differing size/value for the apex angles allows for low profile/desirable compressibility in the collapsed configuration and better compliance with irregular vasculature and higher/desirable sealing forces/profiles in the expanded configuration ([0002] & [0011]).
	In view of the teachings of Roeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the second average apex angle, of the medical device of Martin, to be less than the first average apex angle, in order to allow for low profile/desirable compressibility in the collapsed configuration and better compliance with irregular vasculature and higher/desirable sealing forces/profiles in the expanded configuration. 
Regarding claim 3, Martin in view of Roeder disclose the medical device of claim 1, wherein Martin further teaches the first series of peaks (16F) are radially offset relative to the second series of peaks (16S), illustrated in Figures 1A-2 and modified figure 2, above.
Regarding claim 4, Martin in view of Roeder disclose the medical device of claim 1, wherein Martin further teaches each peak of the first series of peaks (16F) includes a first leg portion (F1L) and a second leg portion (F2L) and a first apex angle between the first and second leg portions, the first apex angle of each peak of the first series of peaks collectively defining the first average apex angle, and further wherein each peak of the second series of peaks (16S) includes a first leg portion (S1L) and a second leg portion (S2L) and a second apex angle between the first and second leg portions of the second series of peaks, the second apex angle of each peak of the second series of peaks collectively defining the second average apex angle, illustrated in Figure 2 and modified figure 2, above.
Regarding claim 5, Martin in view of Roeder disclose the medical device of claim 1, wherein Roeder further teaches the second average apex angle (404) is less than the first average apex angle (402) when the frame is in the expanded configuration and when the frame is in the collapsed configuration, illustrated in Figures 10-15 (Roeder: [0011] & [0033]).
Regarding claims 6 and 7, Martin in view of Roeder disclose the medical device of claim 1, wherein Roeder further teaches the frame defines a first diameter corresponding to the first series of peaks (402) and the frame defines a second diameter corresponding to the second series of peaks (404), the second diameter being less than the first diameter in the expanded configuration and when the frame is in the collapsed configuration, illustrated in Figures 12-15 (Roeder: [0044], Lines 1-8 and Last 8 Lines). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the second diameter, of the medical device of Martin in view of Roeder, to be less than the first diameter in the expanded and collapsed configurations, based on the difference in size/value of the first and second apex angles, as taught and illustrated by Roeder.
Regarding claim 8, Martin in view of Roeder disclose the medical device of claim 1, wherein Martin further teaches the frame includes a first circumferential row (1R) defining the first and second series of peaks (16F & 16S, respectively) and a second circumferential row (2R) including a first series of peaks and a second series of peaks (SR16F & SR16S, respectively), wherein the first series of peaks (16F) of the first row (1R) are non-overlapping with the second series of peaks (SR16S) of the second row (2R) when the frame is in the expanded configuration, illustrated in Figures 1A-2 and modified figure 2, above; and the first series of peaks (16F) of the first row (1R) overlap with the second series of peaks (SR16S) of the second row (2R) when the frame is in the collapsed configuration, illustrated in Figures 4, 5 and modified figure 5, above (Martin: Column 4, Lines 38-41).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Roeder as applied to claim 1 above, and further in view of Thielen et al. (US PG Pub. 2009/0210049), hereinafter Thielen.
Regarding claim 2, Martin in view of Roeder disclose the medical device of claim 1, but do not teach each of the first series of peaks being angled radially outward relative to the central longitudinal axis at a first longitudinal splay angle.
	However, Thielen teaches a medical device (50), in the same field of endeavor, comprising a frame having a central longitudinal axis and including an undulating frame element along its length, the undulating frame element including a first series of peaks (1P1) oriented toward a first end and a second series of peaks (1P2) oriented toward the second end, wherein each of the first series of peaks (1P1) is longitudinally splayed radially outward at a first splay angle, illustrated in Figures 1A, 1B, 3A, 3B and modified figure 3A, below ([0064]); the splay angle allows the stent to be more flexible in the collapsed configuration and expand to a greater diameter in the expanded configuration ([0074]).
	In view of the teachings of Thielen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first series of peaks, of the medical device of Martin in view of Roeder, to be angled radially outward relative to the central longitudinal axis at a first longitudinal splay angle in order to allow the stent to be more flexible in the collapsed configuration and expand to a greater diameter in the expanded configuration, as taught by Thielen.

    PNG
    media_image3.png
    323
    476
    media_image3.png
    Greyscale


Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Regarding claim 11, Martin discloses the medical device of claim 10, and though it is not specifically disclosed that the first cant angle is equal to the second cant angle, this parameter is deemed to be a mere matter of normal design choice, not involving a novel, inventive step; furthermore, Martin states that the angles of the undulations can be chosen based on the desired size and/or physical characteristics of the overall medical device/stent (Column 8, Lines 16-21 & 38-48).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate first and second cant angles, for the frame of the medical device of Martin, including having the first and second cant angles being equal, based on patient need and/or desired size/physical characteristics of the overall medical device/stent.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the first and second cant angles being equal, as opposed to being unequal/different from one another.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Thielen.
Regarding claim 15, Martin discloses a medical device (2), illustrated in Figures 1A-10, having expanded and collapsed configurations (Column 5, Line 27), comprising a frame (6) having a central longitudinal axis, a circumferential direction that is transverse to the central longitudinal axis, a first end, a second end, a lumen extending between the first end and the second end, and a length, the frame including an undulating frame element (12) along its length, the undulating frame element including a first series of peaks (16F) oriented toward the first end and a second series of peaks (16S) oriented toward the second end, illustrated in Figures 1A-2 and modified figure 2, above, wherein each of the peaks of the first series of peaks (16F) is circumferentially canted at a first cant angle when the medical device is in the expanded configuration and in the collapsed configuration, the first cant angle having a nonzero value, illustrated in Figures 4, 5, 9 and 10 (Column 5, Lines 40-43, 58-61; Column 7, Lines 30-36 & Column 13, Lines 35-37 – to clarify, it is stated that the linking member 20 is interwoven/interlaced between the apices 16, and the coupling member 8 may also be interwoven/interlaced between legs 22a/22b of the undulating frame element; thus, a first cant angle is formed based on the interwoven/interlaced configuration; furthermore, it is stated that the linking member has a diameter of about 0.006 inches, therefore, even in a tight compressed configuration, the apices 16 would have a nonzero cant angle due to the interwoven/interlaced configuration, in addition to the spacing provided/added by the interwoven/interlaced configuration of the coupling member, as can be seen, for example, in Figures 2, 4, 5, 9 and 10); but does not teach the first series of peaks being longitudinally splayed radially outward at a first splay angle.
However, Thielen teaches a medical device (50), in the same field of endeavor, comprising a frame having a central longitudinal axis and including an undulating frame element along its length, the undulating frame element including a first series of peaks (1P1) oriented toward a first end and a second series of peaks (1P2) oriented toward the second end, wherein each of the first series of peaks (1P1) is longitudinally splayed radially outward at a first splay angle, illustrated in Figures 1A, 1B, 3A, 3B and modified figure 3A, above ([0064]); the splay angle allows the stent to be more flexible in the collapsed configuration and expand to a greater diameter in the expanded configuration ([0074]).
	In view of the teachings of Thielen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first series of peaks, of the medical device of Martin, to be angled radially outward relative to the central longitudinal axis at a first longitudinal splay angle in order to allow the stent to be more flexible in the collapsed configuration and expand to a greater diameter in the expanded configuration, as taught by Thielen.
Regarding claim 16, Martin in view of Thielen disclose the medical device of claim 15, wherein Martin further teaches the frame includes a first circumferential row (1R) defining the first and second series of peaks (16F & 16S, respectively) and a second circumferential row (2R) including a first series of peaks and a second series of peaks (SR16F & SR16S, respectively), wherein the first series of peaks (16F) of the first row (1R) are non-overlapping with the second series of peaks (SR16S) of the second row (2R) when the frame is in the expanded configuration, illustrated in Figures 1A-2 and modified figure 2, above; and the first series of peaks (16F) of the first row (1R) overlap with the second series of peaks (SR16S) of the second row (2R) when the frame is in the collapsed configuration, illustrated in Figures 4, 5 and modified figure 5, above (Martin: Column 4, Lines 38-41).
Regarding claim 17, Martin in view of Thielen disclose the medical device of claim 16, and though it is not specifically disclosed that the first splay angle remains within 15% of its value between the collapsed expanded configurations, this parameter is deemed to be a mere matter of normal design choice, not involving a novel, inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate final shape/form for the frame, of the medical device of Thielen, including having the first splay angle remain within 15% of its value from the collapsed configuration to the final/expanded configuration, since a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the first splay angle remaining within 15% of its value between the collapsed and expanded configurations, as opposed to any other percentage difference in angles between the collapsed and expanded configurations and/or any other final splay angle.  

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of claim 9 as being unpatentable over the prior art of Martin, and the rejections of claims 1 and 15 as being unpatentable over the prior art of Martin in view of Roeder/Thielen, stating that Martin does not teach the parameter of each of the first series of peaks being circumferentially canted at a first cant angle in the expanded configuration and in the collapsed configuration, the first cant angle having a nonzero value, as is set forth in the last few lines of claim 1, 9 and 15, based on Figure 3B of Martin which illustrates a transverse section of the medical device after the coupling and graft members have been secured to one another.  Examiner respectfully disagrees with Applicant’s assertion.  As detailed above in the rejection section, Martin clearly teaches each of the peaks of the first series of peaks (16F) being circumferentially canted at a first cant angle when the medical device is in the expanded configuration and in the collapsed configuration, the first cant angle having a nonzero value, illustrated in Figures 4, 5, 9 and 10 (Column 5, Lines 40-43, 58-61; Column 7, Lines 30-36 & Column 13, Lines 35-37).  It is to be noted that Figures 4, 5, 9 and 10 all show the medical device in its assembled state, wherein the coupling and graft members have been secured to one another.  Furthermore, Martin states that linking member (20) is interwoven/interlaced between apices (16/16F); and additionally, that the coupling member (8) may also be interwoven/interlaced between the legs (22a&22b) of the undulating frame element; thus, a first cant angle would be formed based on the interwoven/interlaced configuration.  Furthermore, it is also stated that the linking member has a diameter of about 0.006 inches, therefore, even in a tight compressed configuration, the apices (16/16F) would have at least a slight, i.e. nonzero, cant angle due to the interwoven/interlaced configuration of the linking member, which has a 0.006 inch diameter; and that is without the additional spacing/canting which be provided/added by the interwoven/interlaced configuration of the coupling member (8), as can be seen, for example, in Figures 2, 4, 5, 9 and 10.  Therefore, the rejection of claims 1, 9 and 15, and those claims that depend from them, are deemed to be proper since all the structural limitations set forth in the claims are taught by Martin, alone, or in view of Roeder or Thielen; and thus, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774